IN THE COURT OF APPEALS OF NORTH CAROLINA

                                2022-NCCOA-404

                                 No. COA21-546

                               Filed 21 June 2022

Mecklenburg County, No. 21 CVS 767

LISA BIGGS FORE, Plaintiff,

            v.

THE WESTERN NORTH CAROLINA CONFERENCE OF THE UNITED
METHODIST CHURCH (a/k/a WESTERN NORTH CAROLINA CONFERENCE);
and THE CHILDREN’S HOME, INCORPORATED (a/k/a THE CHILDREN’S
HOME, a/k/a THE CROSSNORE SCHOOL & CHILDREN’S HOME, a/k/a
CROSSNORE CHILDREN’S HOME), Defendants.


      Appeal by defendants from order entered 11 June 2021 by Judge Lisa C. Bell

in Mecklenburg County Superior Court. Heard in the Court of Appeals 5 April 2022.


      Janet Janet & Suggs, LLC, by Richard Serbin and Matthew White, for plaintiff-
      appellee.

      Ogletree Deakins, by Kelly S. Hughes and Ashley P. Cuttino, admitted pro hac
      vice, for defendant-appellant The Western North Carolina Conference of the
      United Methodist Church (a/k/a Western North Carolina Conference).

      Nelson Mullins Riley & Scarborough LLP, by Lorin J. Lapidus, G. Gray Wilson
      and D. Martin Warf, for defendant-appellant The Children’s Home,
      Incorporated (a/k/a The Children’s Home, a/k/a The Crossnore School &
      Children’s Home, a/k/a Crossnore Children’s Home).


      TYSON, Judge.
             FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                            2022-NCCOA-404

                                           Opinion of the Court



¶1         The Western North Carolina Conference of the United Methodist Church

     (“WNCCUMC”) and The Crossnore School & Children’s Home (“Children’s Home”)

     (together “Defendants”) purport to appeal a trial court’s ex parte order directing

     disclosure of non-joined, third-party records of alleged child sexual abuse. We dismiss

     this interlocutory appeal without prejudice.


                                      I.      Background

¶2         Plaintiff asserts she was sexually abused as a minor, while she resided at The

     Children’s Home in Winston-Salem during the 1970s. Plaintiff claims she reported

     the alleged abuse by her former Children’s Home employee-parents to officials in

     Rockingham County. Plaintiff filed a civil action in Mecklenburg County Superior

     Court against Defendants on 6 January 2021.                  Plaintiff claims Defendants

     negligently supervised the staff and breached fiduciary duties they owed to her.

¶3         Defendants filed motions to dismiss Plaintiff’s complaint under Rule 12(b)(6),

     contending 2019 N.C. Sess. Laws 5 § 4.2(b) and N.C. Gen. Stat. § 1-56(b) (2021) are

     unconstitutional as-applied to them under Article I, Section 19 of the North Carolina

     Constitution.   WNCCUMC moved to dismiss Plaintiff’s claims pursuant to Rule

     12(b)(1). These motions remain pending before the trial court.

¶4         On 3 June 2021, Plaintiff filed a motion for production of criminal investigation

     records pursuant to N.C. Gen. Stat. § 132-1.4 (2021).           Plaintiff’s motion sought
                FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                            2022-NCCOA-404

                                           Opinion of the Court



     confidential records of alleged child sexual abuse by any Children’s Home employee

     against any minor residing therein from the surrounding counties’ sheriff’s offices,

     Departments of Social Services, and police departments.

¶5         Plaintiff prepared a proposed order and submitted it along with her motion,

     which was mailed to the Mecklenburg County Clerk’s Office for filing. Plaintiff did

     not file nor serve a notice of hearing on her motion for production of records on

     Defendants. On 11 June 2021, the trial court entered Plaintiff’s proposed order, ex

     parte. The order decreed the various agencies and departments:

                   shall produce any and all information in whatever form
                   it exists in connection with the alleged child sexual abuse
                   committed by [employee parents] or other employees of the
                   Children’s Home alleged to have sexually abused and/or
                   engaged in sexual activities with a minor while a resident
                   of the home. (emphasis supplied).

¶6         Defendants filed notice of appeal, separately sought and obtained a temporary

     stay, and petitioned for and obtained a writ of supersedeas.


                                     II.      Jurisdiction

¶7         Defendants’ appeal is clearly interlocutory.           Appellate review is proper

     pursuant to N.C. Gen. Stat. § 7A-27(b)(3) if the party proves one of the requirements

     therein.

¶8         “An order is interlocutory if it is made during the pendency of an action and

     does not dispose of the case but requires further action by the trial court in order to
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                         Opinion of the Court



       finally determine the rights of all the parties involved in the controversy.” Flitt v.

       Flitt, 149 N.C. App. 475, 477, 561 S.E.2d 511, 513 (2002) (citation omitted).

       Defendant is entitled to review “where ‘the trial court’s decision deprives the

       appellant of a substantial right which would be lost absent immediate review.’” Id.

       (citation omitted).

                                       III.   Argument

¶9           Defendants argue their substantial rights are violated because they were not

       given prior notice and an opportunity to oppose Plaintiff’s motion for the production

       of alleged child sexual abuse records of non-joined third parties from surrounding

       county public entities. For nearly seventy years, the courts of this state have held:

                    The notice required by these constitutional provisions in
                    such proceedings is the notice inherent in the original
                    process whereby the court acquires original jurisdiction,
                    and not notice of the time when the jurisdiction vested in
                    the court by the service of the original process will be
                    exercised . . . After the court has once obtained jurisdiction
                    in a cause through the service of original process, a party
                    has no constitutional right to demand notice of further
                    proceedings in the cause.

       Collins v. Highway Commission, 237 N.C. 277, 281, 74 S.E.2d 709, 713 (1953)

       (emphasis supplied).

¶ 10         Defendants cite Mission Hosps., Inc. v. N.C. Dep’t of Health & Hum. Servs.,

       189 N.C. App. 263, 270, 658 S.E.2d 277, 281 (2008), and Pask v. Corbitt, 28 N.C. App.

       100, 104, 220 S.E.2d 378, 382 (1975), to support their contention they were entitled
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                          Opinion of the Court



       to prior notice of the hearing. Defendants’ reliance on these cases is misplaced.

¶ 11         Mission Hospital was a DHHS agency appeal, in which the party had directly

       violated North Carolina statutes forbidding a “member or employee of the agency

       making a final decision in the case [from] communicat[ing] , directly or indirectly, in

       connection with any issue of fact, or question of law, with any person or party or his

       representative, except on notice and opportunity for all parties to participate.” Mission

       Hosps., Inc., 189 N.C. App. at 270, 658 S.E.2d at 281 (emphasis supplied) (citation

       omitted).

¶ 12         In Pask, the plaintiff filed a motion to add parties to the action pursuant to

       Rule 21 of our Rules of Civil Procedure, and this Court noted, “[l]ong prior to the

       adoption of G.S. 1A-1, Rule 21, North Carolina has held that existing parties to a

       lawsuit are entitled to notice of a motion to bring in additional parties.” Pask, 28 N.C.

       App. at 103, 220 S.E.2d at 381. The facts and issues in Mission Hospital and Pask

       are wholly inapposite from those before us and do not show a substantial right to

       immediate review.

¶ 13         Here, both Defendants have been haled into court by five different plaintiffs

       under recent legislation titled SAFE Child Act, 2019 N.C. Sess. Laws 5 § 4.2(b). This

       statute revived previously time-barred claims for child sexual abuse for a period of

       two years. Id. The plaintiffs in the first two cases filed and served written discovery

       requests on Defendants. Defendants failed to produce any responses to discovery to
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                          Opinion of the Court



       date, instead delaying with objections to each request and a reference to pending

       motions for a protective order which they have not noticed for hearing.

¶ 14         Before Plaintiff could serve any written discovery requests, Defendants filed a

       motion to stay discovery pending the outcome of their motions to dismiss. Plaintiff

       was left with the choice to proceed without discovery or to file the contested motion

       seeking alternative means of locating evidence to support her claims.

¶ 15         Unlike the requirements in Mission Hospital and Pask, no statute or

       constitutional provision under these facts requires Plaintiff to provide prior notice to

       Defendants for a hearing seeking criminal records of non-joined third parties from

       public entities, and which may affect Defendants’ prior employees, who are not joined

       as parties herein. Further, Defendants were aware through prior discovery requests

       of Plaintiff’s demand and intent to obtain the evidence. No formal notice was needed,

       because the order to produce was related and made to, and was obtained from, non-

       joined third parties.

¶ 16         Defendants’ arguments are without merit asserting prior notice of a records

       request to public entities concerning non-joined third parties as a substantial right to

       an immediate appeal.      As further discussed below, Defendants have shown no

       “substantial right which would be lost absent immediate review.” Flitt, 149 N.C. App.

       at 477, 561 S.E.2d at 513 (citations and internal quotation marks omitted).

                                        IV.    Jus Tertii
                FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                              2022-NCCOA-404

                                            Opinion of the Court



¶ 17          Purported claims or rights of a third party cannot be asserted as a defense by

       an unrelated litigant. “In general, jus tertii cannot be set up as a defense by the

       defendant, unless he can in some way connect himself with the third party.” Comm.

       to Elect Dan Forest v. Emps. Pol. Action Comm., 376 N.C. 558, 592, 2021-NCSC-6, ¶

       60, 853 S.E.2d 698, 723 (2021) (quoting Holmes v. Godwin, 69 N.C. 467, 470 (1873)).

¶ 18          Jus Tertii is a principle of law prohibiting a party from raising the claims or

       rights of third parties. Id. (citation omitted). Jus Tertii is defined as: “The right of a

       third party. The doctrine that [. . .] courts do not decide what they do not need to

       decide.” Jus Tertii, Black’s Law Dictionary (11th ed. 2019). “A jus tertii situation

       arises when the defendant has no defense of his own but wishes to defeat the

       plaintiff's action by alleging a defect in the plaintiff's title or the fact that the plaintiff

       has no title at all.” Jus Tertii Under Common Law and the N.I.L., 26 St. John’s L.

       Rev. 135, 135 (1951).

¶ 19          The Idaho Supreme Court provides persuasive guidance in an illustrative case

       of mistaken assertion by a defendant of rights owned by a non-joined third party.

       Gissel v. State, 727 P.2d 1153, 1154 (Idaho 1986). Gissel had unlawfully harvested

       wild rice growing on lands jointly owned by the State of Idaho and the United

       States National Forest Service. Id. Gissel was convicted in state court of trespass.

       Id. Idaho officials seized and sold the harvested rice. Id. Because the State of Idaho

       owned only a one-half interest in the land, Gissel challenged the state’s authority to
                FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                            2022-NCCOA-404

                                           Opinion of the Court



       seize, sell, and keep all profits from the sale of the rice. Id.

¶ 20          The Idaho Supreme Court held Gissel was entitled to one-half of the proceeds

       from the sale, because the State of Idaho did not effectively join or make the jus

       tertii argument on behalf or under the authority of the United States National Forest

       Service. Id. at 1156. “The Gissels, though trespassers and without legal title, which

       title rests with the Forest Service, still by mere possession have greater rights

       superior to that of the state” to the other one-half of the proceeds from the sale. Id.

¶ 21          Defendants are barred from asserting any of DSS’ or non-joined former

       employees’ third parties’ purported rights to notice of records as a jus tertii defense,

       when neither are parties to this action, Defendants cannot collaterally attack the

       orders and judgment entered in other cases to which they were not a party. Id.

¶ 22          Plaintiff’s motion to the court does not need a “mother may I” from Defendants

       to obtain relevant evidence to support their claims, particularly where Defendants

       are non-responsive to and delaying their access to that evidence. N.C. Gen. Stat. §

       132-1.4(a) (2021); Collins, 237 N.C. at 281, 74 S.E.2d at 713.        Their purported

       assertions of entitlement to prior notice of a motion seeking non-party and third-party

       records to challenge the order are without merit.

                                           V.    Standing

¶ 23          “Every claim shall be prosecuted in the name of the real party in interest[.]”

       N.C. Gen Stat. § 1A-1, Rule 17(a) (2021). “The real party in interest is the party who
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                          2022-NCCOA-404

                                         Opinion of the Court



       by substantive law has the legal right to enforce the claim in question.” Reliance Ins.

       Co. v. Walker, 33 N.C. App. 15, 19, 234 S.E.2d 206, 209 (1977) (citation omitted).

¶ 24         Here, Defendants are not the real party in interest relating to the request for

       records. Defendants are not the party investigated in the records requested. In fact,

       the records were requested from non-joined third-parties. Only those parties whose

       records were requested are “the real party in interest” with standing to challenge the

       motion to produce those records. Defendants do not have standing to challenge the

       motion in this case because they are not the real party in interest. Id.

                         VI.    Records of Criminal Investigations

¶ 25         Presuming, arguendo, Defendants should have been given prior notice of the

       hearing under any theory, Defendants are not the subject of the criminal

       investigation records and were not entitled to prior notice on those grounds.

       Defendants and our dissenting colleague argue the production of the criminal records

       and investigation of purported former employees ordered by the court will violate

       Defendants’ procedural and substantial rights.

                    Records of criminal investigations conducted by public law
                    enforcement agencies, records of criminal intelligence
                    information compiled by public law enforcement agencies,
                    and records of investigations conducted by the North
                    Carolina Innocence Inquiry Commission, are not public
                    records as defined by G.S. 132-1. Records of criminal
                    investigations conducted by public law enforcement
                    agencies or records of criminal intelligence information
                    may be released by order of a court of competent
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                                 2022-NCCOA-404

                                             Opinion of the Court



                    jurisdiction.

       N.C. Gen. Stat. § 132-1.4(a) (2021) (emphasis supplied). Unlike the cases Defendants

       rely upon, the statute includes no restrictions on the trial court’s power and discretion

       to release criminal investigation records, nor assert any right or requirement of prior

       notice to non-parties.

¶ 26         Further, Defendants have not shown they are “aggrieved” parties to merit

       immediate review. See Bailey v. State, 353 N.C. 142, 156, 540 S.E.2d 313, 322 (2000)

       (“[O]nly a ‘party aggrieved’ may appeal a trial court order or judgment, and such a

       party is one whose rights have been directly or injuriously affected by the action of

       the court.”) (citation omitted).

¶ 27         The record on appeal also omits the facts, pleadings, and orders from this Court

       on Defendants’ motion for temporary stay, which was allowed on 12 July 2021, and

       their petition for a writ of supersedeas, which was allowed on 21 August 2021, staying

       the trial court’s order “pending the outcome of petitioner’s appeal to this Court.” Our

       dissenting colleague agrees “this writ of supersedeas references the appeal before us.”

       That order remains unaffected by the dismissal of this interlocutory appeal.

                                          VII.     Conclusion

¶ 28         Defendants have failed to carry their burden to show their substantial rights

       were violated by the superior court’s order to warrant an immediate interlocutory

       review. Defendants moved for and received a temporary stay and petitioned for a
        FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                  2022-NCCOA-404

                                 Opinion of the Court



writ of supersedeas, which this Court allowed. With no Rule 54(b) certification or

showing of a substantial right which will be lost without immediate review,

Defendants’ interlocutory appeal is denied. This case is dismissed without prejudice.

      DISMISSED WITHOUT PREJUDICE.

      Judge ZACHARY concurs.

      Chief Judge Stroud dissents with separate opinion.
       No. COA21-546 – Fore v. Western N.C. Conference of United Methodist Church


             STROUD, Chief Judge, dissenting.


¶ 29         The Majority’s opinion dismisses Defendants’ appeal on the ground it is

       interlocutory and Defendants cannot show a Rule 54(b) certification or loss of a

       substantial right absent immediate review.            I agree Defendant’s appeal is

       interlocutory and the trial court has not issued a Rule 54(b) certification. But I

       believe Defendants have demonstrated a substantial right because the trial court

       entered an ex parte order with no notice to the Defendants; the trial court should not

       take any action without proper notice of the hearing to all parties. Defendants have

       also demonstrated a substantial right based on the statutory protections they claim

       the ex parte order violates. Turning to the merits, I would hold the trial court erred

       both because it entered the order ex parte, without statutory authority to do so

       without notice to Defendants, and because the order released Department of Social

       Services (“DSS”) records and law enforcement records of child abuse investigations

       protected by North Carolina General Statute § 7B-2901(b) without following its plain,

       unambiguous language about giving DSS proper notice and a chance to be heard.

       Finally, I disagree with the Majority Opinion when it claims the writ of supersedeas

       remains unaffected by our dismissal of this appeal.

¶ 30         “Notice of issues to be resolved by the adversary process is a fundamental

       characteristic of fair procedure.” Matter of Duvall, 268 N.C. App. 14, 19, 834 S.E.2d
        FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                    2022-NCCOA-404

                                STROUD, CJ., dissenting



177, 181 (2019) (quoting Lankford v. Idaho, 500 U.S. 110, 126, 111 S. Ct. 1723, 1732

(1991)). “In addition to prior notice, a ‘fundamental requirement of due process is the

opportunity to be heard at a meaningful time and in a meaningful manner.’” Id.

(quoting Mathews v. Eldridge, 424 U.S. 319, 332, 96 S. Ct. 893, 902 (1976)) (internal

quotations and citation from Mathews omitted). These fundamental components of

due process extend to the issue at hand where Defendants had no notice of Plaintiff’s

request to the trial court for entry of an ex parte order requiring disclosure of

documents from DSS and several law enforcement agencies to Plaintiff. See In re

Officials of Kill Devil Hills Police Dept., 223 N.C. App. 113, 118, 733 S.E.2d 582, 587

(2012) (finding a due process violation when the trial court entered an order “without

providing notice or opportunity to be heard”). For example, in In re Officials of Kill

Devil Hills Police Dept., this Court found a trial court violated the appellants’ due

process rights when it ordered them to turn over police personnel files because the

implicated officers had no “notice or opportunity to be heard” since the trial court had

never conducted a hearing. Id., 233 N.C. App. at 114, 118, 733 S.E.2d at 584–85, 587.

Here, likewise the trial court’s actions raised due process concerns by granting

Plaintiff’s motion without hearing or prior notice to Defendant and ordering various

government entities, including police departments and DSS, to turn over a broad

range of documents regarding investigations of abuse of minors without any notice or

an opportunity to be heard.
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



¶ 31         These due process concerns allow Defendants to demonstrate the trial court’s

       interlocutory ex parte order “affects some substantial right claimed by . . . [them] and

       will work an injury to [them] if not corrected before an appeal from the final

       judgment.” Department of Transp. v. Rowe, 351 N.C. 172, 174–75, 521 S.E.2d 707,

       709 (1999) (quoting Veazey v. City of Durham, 231 N.C. 357, 362, 57 S.E.2d 377, 381

       (1950)). This Court has “previously recognized the ‘constitutional right to due process

       is a substantial right.’” Hall v. Wilmington Health, PLLC, 2022-NCCOA-204, ¶ 20

       (quoting Savage Towing Inc. v. Town of Cary, 259 N.C. App. 94, 99, 814 S.E.2d 869,

       873 (2018)).   Since the trial court entered an ex parte order without notice to

       Defendants and thereby implicated their due process rights, Defendants have

       demonstrated a substantial right sufficient to allow us to hear their appeal from an

       interlocutory order.

¶ 32         The Majority Opinion rejects Defendant’s notice argument by relying on

       Collins v. N. Carolina State Highway & Pub. Works Comm’n, 237 N.C. 277, 74 S.E.2d

       709 (1953), to contend constitutional notice only requires notice of the original

       proceeding. But the constitutional due process landscape has developed significantly

       since 1953. As part of those developments, this Court has recognized “engaging in ex

       parte communications with one party without notice to the other parties” in the

       middle of proceedings violates due process. See Mission Hospitals, Inc. v. N.C. Dept.

       of Health and Human Services, Div. of Facility Services, 189 N.C. App. 263, 265, 267–
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                        STROUD, CJ., dissenting



       69, 658 S.E.2d 277, 278, 280–81 (2008) (so holding when, after a hearing but before

       issuing the final agency decision, the decision-maker received additional materials

       and argument ex parte). The Majority Opinion dismisses Mission Hospitals on the

       grounds it relied on a statutory violation, but this Court clearly concluded the ex parte

       actions “compromised [appellant’s] due process rights.” Id., 189 N.C. App. at 269, 658

       S.E.2d at 281.

¶ 33         The Majority Opinion also contends Defendants cannot immediately appeal

       because they are not aggrieved parties given the statutes at issue here do not require

       Plaintiff to provide Defendants notice about a hearing on Plaintiff’s receipt of records

       from third parties. The Majority Opinion relies on Bailey v. State, 353 N.C. 142, 540

       S.E.2d 313 (2000), to argue only an aggrieved party can appeal a trial court order or

       judgment. First, it is not clear Bailey applies to the situation here. Bailey involved

       a case where a non-party, our State’s Attorney General, attempted to appeal a case

       in which he was not a party. 353 N.C. at 156, 540 S.E.2d at 322. By contrast, here

       Defendants-Appellants are parties.

¶ 34         Second, Defendants are aggrieved parties. “A party aggrieved is one whose

       legal rights have been denied or directly and injuriously affected by the action of the

       trial court.” In re Winstead, 189 N.C. App. 145, 151, 657 S.E.2d 411, 415 (2008)

       (quotations and citation omitted). Here, Defendants did not receive the notice of the

       hearing they were supposed to receive, thereby implicating their due process rights.
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



       As a result, Defendants are aggrieved parties who can appeal the order at issue. See

       Wachovia Bank & Trust Co., N.A. v. Parker Motors, Inc., 13 N.C. App. 632, 634, 186

       S.E.2d 675, 677 (1972) (linking whether a party is aggrieved to whether the order

       affects a substantial right).

¶ 35         In addition—as part of an argument that Defendants were not entitled to

       notice because they are not the subject of the requested criminal investigation records

       and thus do not have a substantial right—the Majority Opinion addresses only the

       Public Records statute regarding release of records of criminal investigations, but the

       records covered by the trial court’s order include records of abuse of juveniles

       investigated by two Departments of Social Services in addition to records of law

       enforcement agencies. All the records sought, both as to criminal investigations and

       investigations by DSS, address sexual abuse of minor children. Confidentiality of

       records of child abuse and statutory procedures for release of these records is

       addressed in Chapter 7B, Article 29 of the General Statutes, specifically in North

       Carolina General Statute § 7B-2901(b)(2) (2021).

¶ 36         The Majority Opinion does not discuss Chapter 7B but relies solely upon North

       Carolina General Statute § 132-1.4, which deals with the limitations upon public

       records in the context of law enforcement investigations. N.C. Gen. Stat. § 132-1.4

       (2021). As a general rule, “[t]he Public Records Act does not provide for disclosure of

       records of criminal investigations or criminal intelligence information . . . .” Gannett
         FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                      2022-NCCOA-404

                                   STROUD, CJ., dissenting



Pacific Corp. v. North Carolina State Bureau of Investigation, 164 N.C. App. 154, 160–

61, 595 S.E.2d 162, 166 (2004). “Because records of criminal investigations and

records of criminal intelligence information are not public records, a party seeking

disclosure of such records must seek release ‘by order of a court of competent

jurisdiction.’” Id., 164 N.C. App. at 157, 595 S.E.2d at 164 (quoting N.C. Gen. Stat. §

132-1.4(a) (2003)1). This Court has previously recognized that the fact that a criminal

investigation has concluded does not convert records of criminal investigations into

public records because the justifications for protection of these records remain even

after an investigation has ended:

              As noted by our Supreme Court,

                     “[i]t is clear that if investigatory files were made
                     public subsequent to the termination of enforcement
                     proceedings, the ability of any investigatory body to
                     conduct future investigations would be seriously
                     impaired. Few persons would respond candidly to
                     investigators if they feared that their remarks would
                     become public record after the proceedings. Further,
                     the investigative techniques of the investigating
                     body would be disclosed to the general public.” An
                     equally important reason for prohibiting access to
                     police and investigative reports arises from
                     recognition of the rights of privacy of individuals
                     mentioned or accused of wrongdoing in unverified or
                     unverifiable hearsay statements of others included

1 The current version of § 132-1.4(a) contains the same language quoted by Gannett; the
only change since the 2003 version of the statute is the addition of protection for records of
investigations from the North Carolina Innocence Inquiry Commission. Compare N.C. Gen.
Stat. § 132-1.4(a) (2003) with N.C. Gen. Stat. § 132-1.4(a) (2021).
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



                           in such reports.

                    [News and Observer v. State; Co. of Wake v. State; Murphy
                    v. State, 312 N.C. 276,] 282–83, 322 S.E.2d [133,] 138
                    [(1984)] (citations omitted) (quoting Aspin v. Department of
                    Defense, 491 F.2d 24, 30 (D.C.Cir.1973)).

       Gannett Pacific Corp., 164 N.C. App. at 160, 595 S.E.2d at 166 (first alteration in

       original; case citations added). And the records Plaintiff sought deal with abuse of

       minors. Because the records deal with child abuse, §132-1.4 specifically requires

       compliance with Article 29 of Chapter 7B: “Records of investigations of alleged child

       abuse shall be governed by Article 29 of Chapter 7B of the General Statutes.” N.C.

       Gen. Stat. § 132-1.4(l) (2021). Within Article 29 of Chapter 7B, North Carolina

       General Statute § 7B-2901(b)(2) specifically provides for notice to DSS in civil actions

       when a party seeks these types of records in a civil action and DSS is not already a

       party, thereby refuting the Majority Opinion’s conclusion § 132-1.4 does not require

       prior notice to non-parties or entities that are not the subject of the criminal

       investigations.

¶ 37         The Majority Opinion further claims Plaintiff had no choice but to pursue her

       case without discovery or to file the motion to seek to locate evidence to support her

       case. Certainly Plaintiff has the option of seeking to locate evidence by requesting

       records from the law enforcement agencies and Departments of Social Services, but

       Plaintiff still has the obligation to follow statutory procedures in seeking these
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                        STROUD, CJ., dissenting



       records and to give all parties to her lawsuit notice before asking the trial court to

       enter an order. Plaintiff was entitled to seek production of records, but she was not

       entitled to do so without following statutory procedures and without notice to

       Defendants—because Defendants are parties to this case, not because information in

       records is about Defendants.

¶ 38         The Majority Opinion finally notes there is no specific statute requiring

       Defendants to have notice of the hearing before the trial court, but ex parte hearings

       are the exception to the general rule and are allowed only in specific circumstances,

       as recognized by Rule 5 of the North Carolina Rules of Civil Procedure. Under Rule

       5, “every written motion other than one which may be heard ex parte, and every

       written notice, appearance, demand, offer of judgment and similar paper shall be

       served upon each of the parties.” N.C. Gen. Stat. § 1A-1, Rule 5(a) (2021) (emphasis

       added). Numerous other rules reinforce the importance of and ensure the provision

       of notice. See General Rules of Practice for the Superior and District Court, Rules 6

       (2021) (indicating “[m]otions may be heard and determined either at the pre-trial

       conference or on motion calendar as directed by the presiding judge”), 7 (requiring

       plaintiff and defendant attorneys to work together to schedule a pre-trial conference),

       2(b) (indicating civil calendar be published “no later than four weeks prior to the first
         FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                      2022-NCCOA-404

                                  STROUD, CJ., dissenting



day of court”)2; 26 Jud. Dist. Sup. Civil R. 12.1–12.3 (2021) (local rules applicable to

Mecklenburg County Superior Court requiring filing party to calendar motions for a

hearing and then file a “notice of hearing” which then “will be served on counsel for

the opposing party or parties” within two business days); N.C. R. Prof. Conduct

3.5(a)(3), (d) (2021) (barring attorneys from communicating ex parte “with the judge

or other official regarding a matter pending before the judge or official” except where

“authorized to do so by law or court order” where “[e]x parte communication means a

communication on behalf of a party to a matter pending before a tribunal that occurs

in the absence of an opposing party, without notice to that party, and outside the

record”); North Carolina Code of Judicial Conduct Canon 3(A)(4) (2021) (“A judge

should accord to every person who is legally interested in a proceeding, or the person’s

lawyer, full right to be heard according to law, and, except as authorized by law,

neither knowingly initiate nor knowingly consider ex parte or other communications

concerning a pending proceeding.”). Plaintiff did serve her motion on Defendants,

but she did not serve any notice of hearing or notification that she would be




2 The current version of the Rules of Practice for Superior and District Court now includes
slightly different language around notice. See General Rules of Practice for the Superior
and District Court, Rule 6 (eff. 1 Sept. 2021) (requiring an attorney “scheduling a hearing
on a motion” to “make a good-faith effort to request a date for the hearing on which each
interested party is available” except “if a motion is properly made ex parte” (emphasis
added)).
                FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                             2022-NCCOA-404

                                         STROUD, CJ., dissenting



       requesting the trial court to enter an order without a hearing, and she has not

       identified any statutory basis to have had her motion heard ex parte.

¶ 39          Beyond the due process notice issue, Defendants also have a substantial right

       on the grounds they are asserting a statutory privilege. In Sharpe v. Worland, our

       Supreme Court recognized when “a party asserts a statutory privilege which directly

       relates to the matter to be disclosed under an interlocutory discovery order, and the

       assertion of such privilege is not otherwise frivolous or insubstantial, the challenged

       order affects a substantial right . . . .” 351 N.C. 159, 166, 522 S.E.2d 577, 581 (1999).

       This Court then extended the “reasoning set forth in Sharpe” to find an appeal

       “affect[ed] a substantial right” where the defendants challenged an order compelling

       discovery on the grounds it would lead to the release of “juvenile records, social

       services records, [and] law enforcement records” in violation of statutes requiring a

       court order to release those records, including North Carolina General Statutes §§

       7B-2901(b) and 132-1.4, both of which are at issue here.3 Jane Doe 1 v. Swannanoa

       Valley Youth Development Center, 163 N.C. App. 136, 139, 592 S.E.2d 715, 717–18



       3Specifically, the defendants there challenged the order releasing those records on the
       grounds the North Carolina Industrial Commission was not a court that could order
       disclosure of the records as required by statute, but this Court found the Industrial
       Commission was a court for these purposes. Jane Doe 1, 163 N.C. App. at 139, 592 S.E.2d
       at 718. Regardless of the specific nature of the defendants’ challenge on the merits in that
       case, Jane Doe 1 should guide our decision here on the question of whether Defendants
       have demonstrated a substantial right because it found defendants asserting the same
       statutory protections at issue here had shown a substantial right as laid out above.
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



       (2004). Given Defendants here are asserting the same statutory privilege this Court,

       with the Majority Opinion’s author concurring, determined implicated a substantial

       right before, Defendants’ appeal here also involves a substantial right.

¶ 40         Jane Doe 1 informs whether Defendants asserted a substantial right here

       despite the fact that case involved a discovery request directly to its defendants. Id.,

       163 N.C. App. at 137–38, 592 S.E.2d at 717. In addition to my previous response to

       the Majority Opinion’s aggrieved party argument, in Jane Doe 1, the defendants were

       not asserting a statutory privilege they explicitly directly held. Focusing on one of

       the common statutes at issue, North Carolina General Statute § 7B-2901(b), the

       protections there, based on the statute in effect in 2004, only indicated records “may

       be examined only by order of the court.” N.C. Gen. Stat. § 7B-2901(b) (2003). The

       statute was silent on whether a party in litigation who did not hold those records

       could assert the protection afforded by § 7B-2901(b). Id. Despite the statute not

       stating they held the statutory protection, the defendants in Jane Doe 1 had a

       substantial right based on asserting such protection, 163 N.C. App. at 139, 592 S.E.2d

       at 717–18, and similar reasoning applies here. Although the current statute does not

       say Defendants hold the statutory privilege, see N.C. Gen. Stat. § 7B-2901(b)(2) (2021)

       (providing for DSS to have “reasonable notice and an opportunity to be heard”), they

       can still claim a substantial right by asserting such protection.
                 FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



¶ 41         Thus, on both due process notice grounds and statutory privilege grounds,

       Defendants have shown they have a substantial right which will be lost without

       review of their interlocutory appeal. I therefore dissent from the dismissal of the

       appeal.

¶ 42         Turning to the merits of the case, I would hold the trial court erred because §

       7B-2901(b)(2) explicitly requires notification to DSS and in camera review of any

       records which may be released and that did not occur here. Specifically, § 7B-

       2901(b)(2) states records kept by DSS about juveniles under their care or court

       placement “may be examined only in the following circumstances”:

                    ...

                    (2) A district or superior court judge of this State presiding
                    over a civil matter in which the department [DSS] is not a
                    party may order the department to release confidential
                    information, after providing the department with
                    reasonable notice and an opportunity to be heard and then
                    determining that the information is relevant and necessary
                    to the trial of the matter before the court and unavailable
                    from any other source. This subsection shall not be
                    construed to relieve any court of its duty to conduct
                    hearings and make findings required under relevant
                    federal law before ordering the release of any private
                    medical or mental health information or records related to
                    substance abuse or HIV status or treatment. The
                    department may surrender the requested records to the
                    court, for in camera review, if surrender is necessary to
                    make the required determinations.

                    ...
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                       STROUD, CJ., dissenting



       N.C. Gen. Stat. § 7B-2901(b) (emphasis added). The plain, unambiguous language of

       the statute requires DSS to receive notice and an opportunity to be heard before

       Plaintiff can examine the DSS records to which she is granted access under the trial

       court order. “Where the language of a statute is clear and unambiguous, there is no

       room for judicial construction and the courts must construe the statute using its plain

       meaning.” See Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 209, 388 S.E.2d

       134, 136 (1990). Here, therefore, the trial court had to give DSS notice and an

       opportunity to be heard. Since nothing in our record indicates DSS received such

       notice or chance to be heard, I would hold the trial court erred.

¶ 43         This case also involves the scenario this statute aims to avoid. Section 7B-

       2901(b) provides for DSS to keep a list of sensitive records under protective custody

       and then includes a catch-all provision to protect “other information which the court

       finds should be protected from public inspection in the best interests of the juvenile.”

       N.C. Gen. Stat. § 7B-2901(b). And as noted above, these same provisions apply to the

       records of the law enforcement agencies to the extent the records deal with

       investigations of child abuse, under North Carolina General Statute § 132-1.4(l).

       Based on the catch-all provision, the purpose of the statute is to protect sensitive

       information in the best interest of the juvenile. Section 7B-2901(b)(2) builds on that

       purpose by placing upon trial courts a further duty to help protect the sensitive

       information by ensuring DSS has notice and an opportunity to be heard before
                 FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                        STROUD, CJ., dissenting



       determining if the information “is relevant and necessary to the trial of the matter

       before the court and unavailable from any other source.”           Id. at (b)(2).   These

       procedures help protect victims of abuse, in this case sexual abuse, who are not

       parties to the case because they ensure someone—specifically the trial court—can

       decide what should and should not be released and any conditions placed on the

       release. For example, even if the records Plaintiff seeks here are released to Plaintiff,

       they would likely be placed under seal and not simply released to the Plaintiff’s

       attorney with no restrictions on how they are used or shared. By not following the

       DSS notification procedures laid out in § 7B-2901(b)(2), the trial court has not fulfilled

       its duty under the statute to protect this sensitive information about victims of sexual

       abuse.

¶ 44            Finally, the Majority Opinion implies this Court’s writ of supersedeas will

       remain in effect to stay the ex parte discovery order before us despite the dismissal of

       the appeal, thus preventing the wholesale release of records of sexual abuse of

       children, now adults, who may be harmed by the public release of this information.

       But the writ will not prevent the release of the records because it will no longer have

       any effect. “‘Supersedeas’ is a writ issuing from an appellate court to preserve the

       status quo pending the exercise of the appellate court’s jurisdiction, is issued only to

       hold the matter in abeyance pending review, and may be issued only by the court in

       which an appeal is pending.” City of New Bern v. Walker, 255 N.C. 355, 356, 121
         FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                     2022-NCCOA-404

                                  STROUD, CJ., dissenting



S.E.2d 544, 545–46 (1961) (per curiam) (all emphasis included has been added;

emphasis from original removed) (citing Seaboard Air-Line R. Co. v. Horton, 176 N.C.

115, 96 S.E.2d 956 (1918)). In other words, the writ of supersedeas only applies when

the appeal is pending before this Court. See Craver v. Craver, 298 N.C. 231, 237–38,

258 S.E.2d 357, 362 (1979) (“The writ of supersedeas may issue only in the exercise

of, and as ancillary to, the revising power of an appellate court; its office is to preserve

the status quo pending the exercise of appellate jurisdiction.” (emphasis added after

“status quo”)). The writ of supersedeas in this case recognizes that it only applies

while this appeal is pending; it states, the ex parte order on appeal “is hereby stayed

pending the outcome of petitioner’s [Defendants’] appeal to this Court.”4 COA# P21-

243, Dkt. No. 1 (24 August 2021) (emphasis added). The Majority Opinion dismisses

Defendants’ appeal, and thus the writ of supersedeas can have no further effect; there

is no longer an appeal pending to which its power can attach. The writ of supersedeas

here and writs of supersedeas in general only apply when the appeal in connection

with which they are issued is pending, and once the Majority Opinion dismisses the



4The writ of supersedeas provides as follows: “The order entered by Judge Lisa C. Bell on
11 June 2021 ordering production of records in the custody of the Winston-Salem Police
Department, the Richmond County Sheriff’s office, the Richmond County Department of
Social Services, the Richmond County Juvenile Division, the Richmond County Court, the
Forsyth County Sheriff’s office, and the Forsyth County Department of Social Services is
hereby stayed pending the outcome of petitioner’s appeal to this Court.” COA# P21-243,
Dkt. No. 1 (24 August 2021). The order referenced in the writ of supersedeas is the order
on appeal here.
               FORE V. WESTERN N.C. CONFERENCE OF UNITED METHODIST CHURCH

                                           2022-NCCOA-404

                                        STROUD, CJ., dissenting



       interlocutory appeal, the plain language of the writ here instructs the order on appeal

       is no longer stayed.

¶ 45         Because I believe Defendants have shown a substantial right on both due

       process and statutory grounds, I would not dismiss their appeal as interlocutory.

       Further, because Defendants were entitled to notice of the hearing of Plaintiff’s

       motion by the trial court and the plain, unambiguous language of § 7B-2901(b) also

       requires the trial court to give DSS notice and the chance to be heard before releasing

       the DSS records at issue, I would find the trial court erred by entering the order ex

       parte and without prior notice to either Defendants or DSS. Lastly, since the Majority

       Opinion dismisses this appeal, the writ of supersedeas provides no further protection.

¶ 46         Respectfully, I dissent.